POLYMER COMPOSITE FILM, PREPARATION METHOD THEREFOR, AND LITHIUM-ION BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 6/24/2021:
Claims 1, 2, 4, 7, 8, 11, 13, and 48 have been amended; no new matter has been entered.
Previously withdrawn claims 22, 23, 27, 32, 34, and 41 have been amended and rejoined.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-5, 7, 8, 11, 13, 15, 19, 20, 22, 23, 27, 32, 34, 41, and 48 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 11, 19-20, and 48 were rejected under 35 U.S.C. § 103 as being unpatentable over CN 103531736A (Jiang) in view of U.S. 2008/0057389 (Kono). Claims 13 and 15 were rejected under 35 U.S.C. § 103 as being unpatentable over Jiang in view of Kono and further in view of U.S. 2012/0141858 (Chung).
Claim 8 was determined to be allowable subject matter in previous Action. As such, the Applicant has amended independent claims 1, 22, and 48 with the allowable subject matter and therefore the rejections under 35 USC 103 have been withdrawn. Claims 1-5, 7, 8, 11, 13, 15, 19, 20, 22, 23, 27, 32, 34, 41, and 48 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729